             Case 1:20-cv-09183-AJN Document 57
                                             55 Filed 03/25/21
                                                      03/23/21 Page 1 of 1



O’Melveny & Myers LLP                T: +1 212 326 2000
Times Square Tower                   F: +1 212 326 2061
7 Times Square                       omm.com
New York, NY 10036-6537

                                                                                                                             3/25/21


                                                                                                               Amanda L. Genovese
March 23, 2021                                                                                                 D: +1 212 728 5842
                                                                                                               agenovese@omm.com
VIA ECF

The Honorable Alison J. Nathan
U.S. District Court for the Southern District of New York
40 Foley Square
New York, New York 10007

Re:      Emergency Physician Services of New York, et al. v. UnitedHealth Group, Inc., et
         al., Case No. 1:20-cv-09183-AJN

Dear Judge Nathan:

I write on behalf of Defendant UnitedHealth Group, Inc. (“United”) pursuant to Your Honor’s
Individual Practices in Civil Cases, section 1.D. On March 22, 2021, United requested
adjournment of the initial case management conference currently scheduled for March 26, 2021.
United proposed, in consultation with the other parties, alternative dates of April 2, April 9, or April
30, 2021. In light of a scheduling conflict for United’s principal trial counsel on April 9, 2021,
United respectfully requests that the conference be scheduled for April 2, or if that date is
unavailable, April 30, 2021.

                                                               Respectfully Submitted,

                                                                        /s/ Amanda L. Genovese


                                                               Amanda L. Genovese, United’s Counsel




cc:      Counsel of Record (via ECF)
                                                                                                The initial pre-trial conference is hereby
                                                                                                adjourned to April 30, 2021 at 3:00 p.m.
                                                                                                SO ORDERED.

                                                                                         3/25/21




                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
